Case: 11-11212     Document: 00512026639         Page: 1     Date Filed: 10/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012
                                     No. 11-11212
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

SHAUN P. DYNES,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-104-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Shaun P. Dynes appeals from the 105-month below-guidelines sentence
imposed by the district court following his conviction for distribution of child
pornography. He argues only that the district court erred by imposing a five-
level enhancement pursuant to U.S.S.G. § 2G2.2(b)(3)(B) based upon its finding
that Dynes received, or expected to receive, child pornography in exchange for
his sharing of child pornography images on a peer-to-peer network.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11212   Document: 00512026639     Page: 2   Date Filed: 10/19/2012

                                 No. 11-11212

      As part of our review of the procedural reasonableness of the sentence
imposed, we must consider whether the district court erred in its calculation of
the applicable guidelines range. See Gall v. United States, 552 U.S. 38, 51
(2007). The district court’s interpretation and application of the Guidelines is
reviewed de novo, and its factual findings are reviewed for clear error. United
States v. Rodriguez-Mesa, 443 F.3d 397, 401 (5th Cir. 2006).
      This court has upheld § 2G2.2(b)(3)(B) enhancements in several prior cases
presenting facts similar to those at issue here. See United States v. Onken, 440
F. App’x 304, 305 (5th Cir. 2011) (per curiam); United States v. Roman, 393
F. App’x 149, 149-50 (5th Cir. 2010) (per curiam); United States v. Moore, 328 F.
App’x 308, 309 (5th Cir. 2009) (per curiam). While these cases are not binding,
we find them persuasive. See United States v. Ollison, 555 F.3d 152, 164 (5th
Cir. 2009).
      AFFIRMED.




                                       2